                                                             James E. Torgerson (Bar No. 8509120)
                                                             STOEL RIVES LLP
                                                             510 L Street, Suite 500
                                                             Anchorage, AK 99501
                                                             Telephone: 907.277.1900
                                                             Facsimile: 907.277.1920
                                                             jim.torgerson@stoel.com

                                                            Attorneys for Plaintiff
                                                            Girl Scouts of the United States of America


                                                                                         UNITED STATES DISTRICT COURT
                                                                                          FOR THE DISTRICT OF ALASKA
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                             GIRL SCOUTS OF THE UNITED
                                                             STATES OF AMERICA, a District of
                                                             Columbia nonprofit corporation),
STOEL RIVES LLP




                                                                                                  Plaintiff,

                                                                      v.

                                                             FARTHEST NORTH GIRL SCOUT
                                                             COUNCIL, an Alaska nonprofit
                                                             corporation,

                                                                                                Defendant.      Case No.: 3:21-cv-00166 (JMK)

                                                                                    STIPULATION TO DISMISS WITH PREJUDICE

                                                                     The parties have stipulated to dismiss this case with prejudice without Court order

                                                            pursuant to Fed. R. Civ. P. 41(a)(1)(A)(ii), with each party to bear its own attorneys’ fees

                                                            and costs.




                                                            Girl Scouts of the United States of America v. Farthest North Girl Scout Council
                                                            Case No. 3:21-cv-00166 (JMK)                1
                                                            111686314.1 0065233-00001




                                                                        Case 3:21-cv-00166-JMK Document 36 Filed 07/20/21 Page 1 of 2
                                                             DATED: July 20, 2021                     STOEL RIVES LLP


                                                                                                      By:/s/ James E. Torgerson
                                                                                                         James E. Torgerson (Bar No. 8509120)

                                                                                                      Attorneys for Plaintiff


                                                                                                      ASHBURN & MASON P.C.

                                                                                                      By: /s/ Eva R. Gardner
                                                                                                         Eva R. Gardner (Bar No. 1305017)
                                                                                                         Thomas V. Wang (Bar No. 9806035)
             510 L Street, Suite 500, Anchorage, AK 99501
               Main (907) 277-1900 Fax (907) 277-1920




                                                                                                      Attorneys for Defendant
STOEL RIVES LLP




                                                                                         CERTIFICATE OF SERVICE

                                                                  I hereby certify that on July 20, 2021, I filed a true and correct copy of the foregoing
                                                            document with the Clerk of the Court for the United States District Court, District of
                                                            Alaska, by using the CM/ECF system. Participants in this Case No. 3:21-cv-00166 (JMK),
                                                            who are registered CM/ECF users, will be served by the CM/ECF system.

                                                            /s/ James E. Torgerson
                                                            James E. Torgerson




                                                            Girl Scouts of the United States of America v. Farthest North Girl Scout Council
                                                            Case No. 3:21-cv-00166 (JMK)                2
                                                            111686314.1 0065233-00001




                                                                        Case 3:21-cv-00166-JMK Document 36 Filed 07/20/21 Page 2 of 2
